Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 12,
2016.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-15-01007-CV


         GEORGE MOLL AND ELLEN DIANA MOLL, Appellants

                                       V.

      THE TEXAS DEPARTMENT OF MOTOR VEHICLES, Appellee

              On Appeal from County Civil Court at Law No. 4
                           Harris County, Texas
                     Trial Court Cause No. 1062929


                MEMORANDUM                     OPINION

      This is an appeal from a judgment signed October 30, 2015. On June 29,
2016, appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted. Accordingly, the appeal is DISMISSED.

                                 PER CURIAM

Panel consists of Chief Justice Frost and Justices McCally and Brown.